


110 HR 5272 IH: To reduce temporarily the duty on Corvus

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5272
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the duty on Corvus
		  herbicide.
	
	
		1.Corvus herbicide
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Product mixtures containing Thiencarbazone-methyl (Methyl
						4-({[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl]amino}sulfonyl)-5-methylthiophene-3-carboxylate)
						&
						Isoxaflutole(5-Cyclospropyl-4-(2-Methylsulfonyl-4-Trifluoromethylbenxoyl)Isoxazole)
						&
						Cyprosulfamide(N-({4-[(Cyclopropylamino)carbonyl]phenyl}sulfonyl)-2-methoxybenzamide)
						(CAS Nos. 317815–83–1, 141112–29–0, 221667–31–8) (provided for in subheading
						3808.93.15)1.9%No changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
